TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2021



                                     NO. 03-21-00112-CR


                                Aaliyah Shante Neal, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BAKER




This is an appeal from the order of deferred adjudication entered by the trial court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2021



                                     NO. 03-21-00113-CR


                                Aaliyah Shante Neal, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BAKER




This is an appeal from the order of deferred adjudication entered by the trial court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.